        6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

(1)      STEPHEN RHODES, an individual,        )
                                               )
                              Plaintiff,       )
                                               )
v.                                             )                Case No. 21-CV-058-KEW
                                               )
(1)      WAL-MART STORES EAST, LP, a           )                Jury Trial Demanded
         foreign corporation,                  )
                                               )                Attorney Lien Claimed
(2)      WALMART, INC., a foreign corporation, )                for the Firm
                                               )
(3)      WAL-MART ASSOCIATES, INC., a          )
         foreign corporation,                  )
                                               )
                              Defendants.      )
                                               )


                                           COMPLAINT

         COMES NOW the Plaintiff, Stephen Rhodes (“Plaintiff”), through his attorneys of

record, Charles C. Vaught and Jessica N. Vaught of Armstrong & Vaught, P.L.C. and brings this

action pursuant to the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2615 et.

seq. (the “FMLA”) and against Defendants, Wal-Mart Stores East, LP, Walmart, Inc., and Wal-

Mart Associates, Inc. (“Defendants”). In support thereof, Plaintiff hereby states and alleges as

follows:

                           PARTIES, JURISDICTION AND VENUE

1. Plaintiff was, at all times relevant to this cause of action, employed by Defendants within

      the Eastern District of Oklahoma.

2. Plaintiff was, at all times relevant to this cause of action, domiciled in and a citizen of the State

      of Oklahoma.




                                                   1
      6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 2 of 7




3. Plaintiff was, at all relevant times, an employee as defined by the FMLA in that he was

   employed with Defendants in excess of twelve (12) months and, during that time, worked in

   excess of 1,250 hours.

4. Plaintiff suffered from a “serious health condition(s).” More particularly, Plaintiff suffered

   from seizures that can require hospitalization. Plaintiff’s condition required him to miss work,

   thus making him eligible for the protections afforded by the FMLA, though Plaintiff was

   denied those protections.

5. Defendants are each an employer under the FMLA in that, at all relevant times, Defendants

   employed more than 50 employees within a 75-mile radius of Plaintiff’s primary work site

   during each of 20 or more calendar workweeks in the current preceding calendar year.

6. Defendants were, collectively, Plaintiff’s joint employers at all times relevant to this Complaint

   in that Defendant Wal-Mart Stores East, LP was controlled by Defendant Walmart, Inc., who

   set forth all operating procedures and rules regarding personnel decisions and medical leaves

   under which Defendant Wal-Mart Stores East, LP operated and which controlled the operations

   of Defendant Wal-Mart Stores East, LP. On information and belief, Defendant Wal-Mart

   Associates, Inc. was a payroll corporation controlled by Defendant Walmart, Inc. and was the

   entity from which Plaintiff received his pay.

7. The acts and/or omissions giving rise to this lawsuit occurred in Sallisaw, Sequoyah County,

   State of Oklahoma.

8. Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the parties and the subject matter

   of this action, because the action arises under the laws of the United States.




                                                   2
      6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 3 of 7




9. Pursuant to 28 U.S.C. § 1391(b), this action properly lies in the Eastern District of Oklahoma,

   because a substantial portion of the events or omissions giving rise to this claim occurred in

   the Eastern District of Oklahoma.

                                       OPERATIVE FACTS

10. Defendants initially hired Plaintiff as a Night Stocker on July 1, 2015 at Store No. 47 located

   in Sallisaw, OK. At the times relevant to the Complaint, Plaintiff was employed as a Lawn and

   Garden Associate.

11. Plaintiff suffers from epilepsy, which has manifested itself in seizures, fatigue, headaches,

   lightheadedness, confusion, loss of consciousness and anxiety.

12. In 2018, Plaintiff had multiple stays in the hospital due to his epilepsy. Plaintiff at the time was

   unsure of his condition but informed Defendant of his hospitalizations each time they occurred.

13. On February 12, 2019, Plaintiff was travelling to Coyle, OK to visit his grandmother. During

   the drive, Plaintiff began to feel lightheaded and felt pain in his chest and had heart palpitations

   and diverted to the Emergency Room at Alliance Health Midwest in Midwest City, OK for

   treatment. While undergoing an MRI, Plaintiff began suffering a seizure and was intubated to

   protect his airway and was placed on a ventilator to assist his breathing.

14. Plaintiff was admitted to the Intensive Care Unit at Alliance Health Midwest, where he

   remained until he was transferred by ambulance to Deaconess Hospital in Oklahoma City, OK

   on February 14, 2019.

15. Plaintiff suffered continuous seizure activity and remained on a ventilator from February 14,

   2019 through February 21, 2019 when he was gradually weaned from the ventilator as his

   condition improved.




                                                   3
      6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 4 of 7




16. Throughout the time that Plaintiff was placed on a ventilator, he was not responsive to stimuli

   and could not verbally communicate.

17. On or about February 22, 2019, when Plaintiff woke up in the hospital, he was able to contact

   his family to let them know that he had been hospitalized due to a seizure. Plaintiff’s mother

   contacted Defendants and advised that Plaintiff had been hospitalized since February 14, 2019

   due to his seizures. Additionally, after Plaintiff awoke in the hospital and became more

   coherent, he contacted his Department Manager, Paul Chappa, via Facebook Messenger and

   appraised Defendants of his hospitalization and medical condition and was told to bring his

   medical documentation with him upon his return to work.

18. On February 24, 2019, Plaintiff was discharged from Deaconess with instructions to follow up

   with his neurologist in 2 to 3 days and was prohibited from driving for six months.

19. Once Plaintiff returned home, a close friend of Plaintiff, Renee Croff, contacted Assistant

   Manager Alice Gentry on Plaintiff’s behalf, as he was still struggling with lucidity, and

   informed Ms. Gentry of Plaintiff’s hospitalization and condition.

20. Although Plaintiff had been discharged from the hospital on February 24, 2019, he remained

   weak and his mind was foggy from being on a ventilator for nine days. Plaintiff did not begin

   feeling as though he could return to work until February 27, 2019, at which time he contacted

   Defendants about doing so and was told to come to the store for a meeting the next day.

21. On or about February 28, 2019, Plaintiff met with Dustin Walters, Store Manager, and was

   informed that Mr. Walters was terminating him for his absences and failure to inform them

   about his condition. Plaintiff tried to explain that he had informed his Department Manager,

   Mr. Chappa, of the situation as soon as he was able to but was told that this “did not count.”

   Mr. Steve LNU, Personnel Manager, also said that he was aware of Plaintiff attempting to



                                                4
      6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 5 of 7




   inform Defendant of his hospitalization but Mr. Walters again stated that he would not accept

   Plaintiff contacting Mr. Chappa via Facebook. Mr. Walters moved forward with the

   termination and advised Plaintiff that Defendants would consider re-hiring him in six months

   if his health improved.

                                         FIRST CLAIM
                                       (FMLA Interference)

22. Plaintiff incorporates and re-alleges the foregoing paragraphs as though fully set forth herein

   and would further state as follows:

23. Plaintiff gave Defendants adequate notice of his protected medical leave, pursuant to 29 U.S.C.

   § 2612, as soon as he was physically able to do so.

24. At all times relevant to this action, Plaintiff’s illness was a serious health condition, pursuant

   to 29 C.F.R. § 825.113(a).

25. Plaintiff was entitled to qualified FMLA medical leave pursuant to 29 C.F.R. § 825.200 which

   states:

             “ (a) Except in the case of leave to care for a covered servicemember with a serious

             injury or illness, an eligible employee's FMLA leave entitlement is limited to a total of

             12 workweeks of leave during any 12–month period for any one, or more, of the

             following reasons:

             (4) Because of a serious health condition that makes the employee unable to perform

             one or more of the essential functions of his or her job;”

26. Plaintiff’s termination was a clear, direct, and substantial violation of 29 U.S.C. § 2615 which

   states, “[i]t shall be unlawful for any employer to interfere with, restrain, or deny the exercise

   or the attempt to exercise, any right provided under this subpart.”




                                                   5
      6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 6 of 7




27. Defendants’ failure to qualify Plaintiff’s unforeseeable leave under the FMLA upon his return

   to work and to grant restoration of employment was a direct interference with Plaintiff’s rights

   under the FMLA.

28. Defendants terminated Plaintiff as a discriminatory and/or retaliatory act against Plaintiff for

   exercising his right to qualified medical leave pursuant to the FMLA.

29. Defendants’ denial of Plaintiff’s FMLA medical leave constitutes interference with Plaintiff’s

   right to qualified FMLA medical leave.

30. Plaintiff is entitled to reinstatement, or front pay in lieu thereof, pursuant to 29 U.S.C. §

   2614(a)(1).

       WHEREFORE, Plaintiff prays that Defendants each appear and answer this Complaint,

and that this Court: (1) declare the conduct engaged in by the Defendants to be in violation of

Plaintiff’s rights; (2) enjoin the Defendants from engaging in such conduct; (3) enter a judgment

for Plaintiff in an amount in excess of $100,000.00 plus interest, costs, attorney fees, and liquidated

damages; (4) order Plaintiff be reinstated to his former position, or receive front pay in lieu thereof;

and (5) grant Plaintiff such other and further relief as this Court may deem just, proper and

equitable.

                                        SECOND CLAIM
                                       (FMLA Retaliation)

31. Plaintiff incorporates and re-alleges the above paragraphs as though fully set forth herein and

   would further state as follows:

32. Defendants’ refusal to allow Plaintiff to continue his employment in response to Plaintiff’s

   request for FMLA leave constitutes a subsequent adverse employment action, pursuant to 29

   U.S.C. § 2615.




                                                   6
      6:21-cv-00058-KEW Document 2 Filed in ED/OK on 02/24/21 Page 7 of 7




33. Defendants refused to allow Plaintiff to continue his employment was a direct consequence of

   Plaintiff’s request for qualified FMLA leave.

34. Plaintiff’s termination was in retaliation for exercising his right to qualified FMLA medical

   leave, pursuant to 29 U.S.C. § 2615.

35. As a result of these violations, Defendants thereby injured Plaintiff, depriving him of his rights

   and privileges of employment for using medical leave due to his serious chronic medical

   condition.

       WHEREFORE, Plaintiff prays that Defendants each appear and answer this Complaint,

and that this Court: (1) declare the conduct engaged in by the Defendants to be in violation of

Plaintiff’s rights; (2) enjoin the Defendants from engaging in such conduct; (3) enter a judgment

for Plaintiff in an amount in excess of $100,000.00 plus interest, costs, attorney fees, and liquidated

damages; (4) order Plaintiff’s be reinstated to his former position, or receive front pay in lieu

thereof; and (5) grant Plaintiff such other and further relief as this Court may deem just, proper

and equitable.

                                                       Respectfully submitted,

                                                       ARMSTRONG & VAUGHT, P.L.C.

                                                       By: s/ Charles C. Vaught
                                                       Charles C. Vaught, OBA #19962
                                                       Jessica N. Vaught, OBA #33114
                                                       2727 East 21st Street, Suite 505
                                                       Tulsa, OK 74114
                                                       (918) 582-2500 – telephone
                                                       (918) 583-1755 – facsimile
                                                       Attorneys for Plaintiff




                                                  7
